By the Court.
The lessee was estopped by the proceedings in partition from setting up his rights as lessee. The statute required him to sot forth in his petition in partition *the nature of his [388 title. Although it is not directly shown by the record in this case, yet we think it is clearly inferable that the petition in partition set forth a present fee simple title in the tenants, without at all noticing the outstanding lease. The plaintiff, therefore, was estopped from impeaching that title by setting up the lease.

Motion overruled.